Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 6/20/2019 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.DE10-2016-015352.0 filed on 12/22/2016.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/20/2019 was filed with the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Interpretation - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 6 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “Input unit and output unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
5.1	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



a.	Claim 1 recites the limitation "the voice output voice" in  "a method for changing the voice output voice of a voice control system”.  There is insufficient antecedent basis for this limitation in the claim.
b.	Claim 1 recites the limitation " the word gender" in determining the word gender of the new activation command”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103 
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
8. 	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mahesh Babu Sabbaveapu (US 2017/0169811) in view of Evermann et al (US 2008/0154611).


9.	Regarding independent claim 1, Mahesh Babu Sabbaveapu et al, herein after Mahesh, teaches a method for changing the voice output voice of a voice control system based on an activation command of a user (Mahesh teaches a method per abstract and para0051 where the TTS data base storage  allows user to select/change a speech output voice to be a specific gender, masculine for male and feminine for female for example, as user preference in database based on user command per para0016), the method comprising:
determining the word gender of the new activation command (Mahesh para0051 where the specific gender is being determined by user preferences for voice output voice);
stipulating the voice output voice according to the word gender  in response to the word gender being explicitly masculine or explicitly feminine (Mahesh para0051 where the TTS storage is customized where the user may prefer a speech output voice to be a specific gender either female for feminine and masculine for male);
retaining the previous voice output voice in response to the word gender not being explicitly masculine or not being explicitly feminine; and accepting the new activation command (Mahesh para0045-0047 where the method teaches the TTS engine 214 which can be programmed/change to a specific voice output of a voice per para0051).
However, Mahesh further does not clearly teach requesting the change of the activation command by the user; inputting the new activation command by the user.
But Gunnar Evermann et al, herein after Evermann, teaches requesting the change of the activation command by the user (Evermann para0048 where the command is ‘search’ to activate the device 200 per fig 2 and 4) inputting the by the user (Evermann para0048 fig4 where the new command can be any of the 404 to 418 as new activation command).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified system of Mahesh et al with concept of using integrated voice search commands for mobile communication device of Evermann et al. The motivation for doing so would be to have predictably and advantageously provided a voice command for activating a command for the user choice.
10.    	Regarding claim2, Mahesh et al modified by Evermann et al teaches the method of claim 1, wherein the new activation command is input at the request of the voice control system (Evermannpara0048 the activation code is search stock quote Motorola is for mobile device 102 voice control system).
11.    	Regarding claim 3, Mahesh et al modified by Evermann et al teaches the method of claim 2, wherein the request to input the new activation command is made at least twice (Evermann the command search and then stock quote of Motorola is twice the command as after search command it can be any command other than the stock quote command).
12.    	Regarding claim 4, Mahesh et al modified by Evermann et al teaches method of claim 1, wherein the word gender of the activation command is determined based on the content of a database and/or by a classifier (Mahesh para0051 where the database TTS storage determines the gender of the activation command and produce the voice output voice in same gender).
wherein the classifier is rule based or statistical (Mahesh para0047 where the method is using TTS engine 214 to create speech wave form using acoustic model and statistical technique).
14.	Regarding claim 6, the arguments are analogues to claim1, are applicable and is rejected, where a control device (Mahesh fig 11 device102), an activation device (Mahesh fig11device 120 within device102), a voice input unit (Mahesh input device is microphone 106 Fig.11), a voice output unit (Mahesh fig 11 speaker 108 as input device) and a voice control system has a device for determine to word gender of a activation command (Mahesh fig11 processor as a control device item 1102).
15.	Regarding claim 7, the arguments are analogues to claim4, are applicable and is rejected.
16.	Regarding claim 8, the arguments are analogues to claim5, are applicable and is rejected.
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677